Citation Nr: 1027548	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1951 to October 
1954, and January 1955 to December 1968.  The Veteran died in 
November 2004, and an original death claim was received in April 
2005.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2004; according to the death 
certificate, the cause of death was pancreatic cancer.

2.  There is no evidence, other than the Veteran's own 
statements, that indicates the Veteran was ever exposed to 
radiation during service; there is no evidence of pancreatic 
cancer in service or until many years after service; there is no 
competent evidence of a link between post-service diagnosis of 
pancreatic cancer and service. 


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  In order to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.

The notification obligation in this case was accomplished by way 
of a VCAA letter from the RO to the appellant dated in May 2005.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Peligrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007) the Court 
determined, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The Court 
concluded that, in general, section 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.

In this case, the Board is aware the May 2005 VCAA letter, as 
well as any subsequent correspondence, do not contain the level 
of specificity set forth in Hupp.  The Board, however, does not 
find any such procedural defect constitutes prejudicial error in 
this case because of evidence of actual knowledge on the part of 
the claimant and other documentation in the claims file 
reflecting such notification that a reasonable person could be 
expected to understand what was needed to substantiate the claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the appellant has demonstrated knowledge of the 
evidence and information required to substantiate a DIC claim.  
In a June 2005 statement she essentially stated that she 
understood the Veteran's pancreatic cancer must have been related 
to radiation exposure during service.  She provided copies of the 
Veteran's military records and, in both her October 2006 and June 
2007 statements, she suggested potential sources of information 
regarding whether the Veteran had been exposed to radiation 
during service.  The appellant clearly understood that in order 
for her to prevail on a cause of death claim, it would have to be 
shown that the Veteran's death was due to a service-connected 
condition.

The August 2005 rating decision also includes a discussion of the 
requirements to find a Veteran's death to be service connected.  
The June 2007 Statement of the Case and the April 2010 
Supplemental Statement of the Case further discussed the evidence 
and information required to substantiate a DIC claim.  The 
appellant was accordingly made well aware of the requirements for 
DIC benefits.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of disability.  The Court held 
that, upon receipt of an application for service connection, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must indicate that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

With respect to the Dingess requirements, although the VCAA 
letters of record failed to provide such notice, this failure is 
harmless because, as will be explained below in greater detail, 
the preponderance of the evidence is against the appellant's 
claim.  Thus, any question as to the appropriate effective date 
to be assigned is moot.  The Board also notes that the question 
of the appropriate disability rating is not applicable in a claim 
for service connection for the cause of death.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As indicated, after review of the notification letter sent to the 
appellant during the pendency of this appeal, the Board finds 
that it substantially satisfies the duty to notify the appellant 
of the information and evidence needed to substantiate the claim 
for service connection for the cause of the Veteran's death.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The claims file contains service 
treatment records, service personnel records, and the certificate 
of death.  Additionally, there is a statement from a medical 
doctor giving an opinion regarding the cause of the Veteran's 
death.  

VA did not obtain a VA opinion regarding whether the Veteran's 
death was attributable to service.  In Delarosa v. Peake, 525 
F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the VA 
law provision regarding when to provide a VA opinion, 38 U.S.C.A. 
§ 5103A(d) did not apply to a claim for DIC, such as the claim 
for service connection for the cause of the Veteran's death 
currently before the Board.  Instead, VA needs to make reasonable 
efforts to assist the appellant in obtaining a medical opinion 
when such opinion is "necessary to substantiate the claimant's 
claim for benefit."  See 38 U.S.C.A. § 5103A(a).  In this case, 
the appellant has made specific assertions regarding a specific 
disease or injury incurred in service and the Veteran's death; 
however, medical records, personnel records, and service 
treatment records do not support any connection to service.  In 
an October 2004 private document, the clinician essentially 
indicated that he could not provide an opinion.  As the clinician 
provided no opinion, this document does not raise the duty to 
provide an opinion.  Under these circumstances, the Board finds 
that there is no duty to provide a medical opinion in the appeal.  
See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(4)(c)(iii); see 
also Delarosa v. Peake, 525 F.3d 1319 (Fed. Cir. 2008).

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran died in November 2004 of pancreatic cancer.  At the 
time of his death, the Veteran had a claim pending for service 
connection for numerous disabilities including pancreatic cancer 
from exposure to ionizing radiation from handing nuclear weapons 
in Korea from April 1962 to May 1963.  The appellant is seeking 
service connection for the cause of the Veteran's death.  The 
appellant's main contention is that the death causing pancreatic 
cancer was due to radiation exposure.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection for malignant 
tumors may be granted on a presumptive basis if manifested to a 
degree of 10 percent within a year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).  In addition, service connection may be 
established for disease diagnosed after discharge from service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied:  AL amyloidosis, chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), type II diabetes, and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e) (2009).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam era is 
not warranted.  These include hepatobiliary cancers; oral, nasal, 
and pharyngeal cancer; bone and joint cancer; skin cancers 
(melanoma, basal, and squamous cell); breast cancer; female 
reproductive system cancer (cervix, uterus, ovary); testicular 
cancer; urinary bladder cancer; renal cancer; leukemia (other 
than chronic lymphocytic leukemia); abnormal sperm 
characteristics and infertility; spontaneous abortion; neonatal 
or infant death and stillbirth in offspring of exposed 
individuals; low birthweight in offspring of exposed individuals; 
birth defects (other than spina bifida) in offspring of exposed 
individuals; childhood cancer (including acute myelogenous 
leukemia) in offspring of exposed individuals; neurobehavioral 
disorders (cognitive and neuropsychiatric); movement disorders, 
including Parkinson's disease and amyotrophic lateral sclerosis; 
chronic peripheral nervous system disorders; respiratory 
disorders; gastrointestinal, metabolic, and digestive disorders 
(changes in liver enzymes, lipid abnormalities, ulcers); immune 
system disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; and 
effects of thyroid homeostasis; gastrointestinal tumors 
(esophagus, stomach, pancreas, colon, rectum); and brain tumors, 
or any other disability not specified.  See Notice, 72 Fed.Reg. 
32395-407 (June 12, 2007); see also Notice, 68 Fed.Reg. 27630 -
27641 (May 20, 2003); Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 
59232 (November 2, 1999).

The Veteran served in Vietnam in the mid to late 1960s.  The June 
2007 SOC concedes exposure to herbicide.  There is no known link, 
however, between pancreatic cancer and Agent Orange exposure.

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service may be 
established in one of three different ways, which have been 
outlined by the United States Court of Appeals for Veterans 
Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for veterans who participated in defined 
radiation risk activities and have certain diseases.  Second, 
service connection may be established under 38 C.F.R. § 3.303(d) 
with the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311 if certain conditions are met.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-
risk activity" means onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain service on the grounds 
of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, 
Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service 
on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is found 
in 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the 
evidence must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed a 
radiogenic disease; and (3) such disease first became manifest 
within a period specified by the regulation.  38 C.F.R. § 
3.311(b).  If any of the foregoing three requirements has not 
been met, service connection for a disease claimed as secondary 
to exposure to ionizing radiation cannot be granted under 38 
C.F.R. § 3.311, 38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 
C.F.R. § 3.311, the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran reported exposure to ionizing radiation when he was 
assigned to Korea from April 1962 to May 1963 from working around 
and moving nuclear warheads.  He reported wearing dosimetry 
badges.  The appellant has claimed the same and identified the 
unit to which he was assigned at the same time as the 59th 
Aviation Company.  

Service personnel records confirm the Veteran was assigned to the 
59th Aviation Company from May 1962 to April 1963 as a 
Maintenance Supervisor.  The Veteran's military education 
consisted of 80 weeks of an Engine Familiarization and 
Maintenance course in 1960; 8 weeks of a tank Crewman Course in 
1952; 6 weeks of a Small Arms Repair Course in 1953; and 2 weeks 
of an ordnance course in 1959.  

Additional personnel records supplied by the claimant show the 
Veteran was assigned to a decontamination team as an additional 
duty in January 1961 when assigned to the 17th Aviation Company 
(Fixed wing, light transport) at Ft. Ord, CA.  This duty 
assignment, however, was part of a comprehensive roster of all 
additional duty assignments within the unit and does not specify 
whether the decontamination team dealt with any CBR duties.

In 1967 the Veteran attended a three-week course titled "MOI" 
in 1967.  Military Occupation Specialty reports from the US Army 
Aviation Center at Ft. Rucker, AL, from 1966 to 1968 showed the 
Veteran was tested in virtually all areas of aircraft maintenance 
and repair, none of which mention nuclear or special weapons 
handling.  The Veteran also received some more specialized 
chemical, biological and radiological (CBR) training in July 1968 
but this appears to provide generalized training in CBR warfare 
and protection.  The Veteran was cleared for Secret level 
material.

All the Veteran's personnel records appear to be complete and 
none provide any evidence that he was occupationally exposed to 
ionizing radiation from 1962 to 1963 in Korea or at any of his 
other assignments.  There is no record of dosimetry badge 
readings, no record that he ever attended specialized training in 
handling nuclear weapons or that he was in any special program 
for personnel whose duties involved working in or around nuclear 
weapons or that he received a special security clearance for such 
duties.  There is no evidence he was in the Personnel Reliability 
Program (PRP) required of all personnel involved with nuclear 
weapons.

Service treatment records do not show treatment for any 
pancreatic abnormality or cancer.  There is no DD Form 1141 
(record of exposure to ionizing radiation) in the Veteran's 
service treatment records on file and the National Personnel 
Records Center reported that a DD Form 1141, which was 
specifically requested in connection with the present claim, was 
not of record.  

An October 2004 private medical opinion, given prior to the 
Veteran's death, concludes that "it is difficult to say what the 
major cause of cancer is but smoking and alcohol is [sic] a major 
factor in this matter."  The doctor could not definitively 
determine whether the Veteran's service during the Vietnam War 
and Korean War could be the cause of his cancer.  

In a statement made in October 2006, the Veteran's son reported 
his father had often talked about flying into radioactive areas 
in Korea and that upon his return from missions a radiation 
detector confirmed exposure.

In response to a March 2007 request for information regarding the 
Veteran's possible occupational radiation exposure as an employee 
of the United States Army, the Chief Health, Safety and Security 
Officer of the Department of Energy stated, "The Office of 
Corporate Safety Analysis has conducted a search of the 
Department of Energy (DOE), Radiation Exposure Monitoring Systems 
(REMS) database of occupational radiation exposures, and the 
Nuclear Regulatory Commission employee's database (NRC REIRS).  
There was no record of any incident involving [the Veteran] in 
the DOE REMS or NRC REIRS."  

Although in her June 2007 Form 9 the appellant requested that the 
Board inquire about the Veteran's exposure to radiation with the 
Defense Threat Reduction Agency, the Board has determined that 
this action is not necessary.  38 C.F.R. § 3.311(a)(2) provides 
that dose information for nuclear weapons test participants and 
the members of the occupation forces of Hiroshima and Nagasaki 
prior to July 1946 is to be obtained from the Defense Nuclear 
Agency (DNA, now known as the Defense Threat Reduction Agency 
(DTRA)).  In all other claims, a dose estimate is to be made by 
the VA Under Secretary for Health after all available information 
concerning exposure is obtained by the RO.  In this case, the 
evidence does not show that the Veteran was ever exposed to 
radiation; therefore, dose information is unnecessary.

In response to a request for Form DD 1141, Record of Exposure to 
Ionizing Radiation, or an equivalent record of occupational 
radiation exposure for the Veteran, a February 2009 letter from 
the Chief of the US Army Dosimetry Center stated, "The U.S. Army 
Dosimetry Center has researched the files for records of exposure 
to ionizing radiation for [the Veteran].  We were unable to 
locate any records of him.  The search of the files was conducted 
using the personal information you [VA] provided." 

On the basis of the service treatment records, pancreatic cancer 
was not affirmatively shown to have had onset during service and 
service connection is not established under 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §3.303.  There is no competent evidence either 
contemporaneous with or after service that pancreatic cancer was 
noted or observed during service, therefore, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  Additionally, the 
record shows that the Veteran's pancreatic cancer was first 
documented in 2004, well beyond the one-year presumptive period 
for pancreatic cancer as a chronic disease following separation 
from service in 1968 under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Finally, there is no competent evidence 
attributing the Veteran's pancreatic cancer to a disease or 
injury in service.  38 C.F.R. § 3.303(d).    

Pancreatic cancer is among the diseases recognized as 
presumptively service connected in radiation-exposed veterans.  
See 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309(d).  He is not 
shown, however, to have had qualifying exposure as outlined at 38 
C.F.R. § 3.309(d)(3)(ii).  Although the appellant contends that 
the Veteran's fatal pancreatic cancer was due to exposure to 
radiation, the Veteran's personnel records and service treatment 
records do not show any evidence that he was occupationally 
exposed to ionizing radiation.  Additionally, records from the 
National Personnel Records Center, the DOE and the U.S. Army 
Dosimetry Center do not show that the Veteran was ever exposed to 
radiation.  Accordingly, service connection for the claimed 
disability is not warranted under 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).

Similarly, although pancreatic cancer is considered a radiogenic 
disease pursuant to 38 C.F.R. § 3.311, there is no evidence that 
the Veteran was exposed to ionizing radiation.  In the absence of 
such evidence, the case does not warrant referral to the Under 
Secretary of  Benefits.  

Thus, the Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  In sum, there is no evidence of cancer in 
service or many years thereafter.  Further, there is no evidence 
of exposure to ionizing radiation in service.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine is not applicable and the appellant's claim 
for service connection for the Veteran's cause of death must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


